DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment submitted on May 4, 2021.  Claims 1-20 are pending in the case.  Claims 1, 8, and 15 are independent claims.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/2021 and 5/27/2021 are in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statements have been placed in the application file and the information referred to therein has been considered as to the merits.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Lynne Wang (Registration No. 74,876) on May 28, 2021.
The application has been amended as follows:
	
1. (Currently Amended)  A computing system comprising: 

one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform at least:
interfacing with a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to or regarding [[a]] the decentralized identity, such that if a change is made to at least some data stored on one of the plurality of decentralized identity stores that is designated as a primary decentralized identity store of the plurality of decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, wherein a user associated with the decentralized identity can use the decentralized identity to at least conditionally access the data of the primary decentralized identity store, and wherein each of the plurality of decentralized identity stores provides decentralized storage service to users associated with decentralized identities, such that each of the plurality of decentralized identity stores does not centrally maintain users' credential or personally identifiable information, but uses a distributed ledger to verify or authenticate users associated with decentralized identities; and 
in response to detecting a failover event at the primary decentralized identity store, promoting one of the one or more remaining decentralized identity stores as a new primary decentralized identity store, wherein the user can use the decentralized identity to at least conditionally access the data of the new primary decentralized identity store. 

2. (Currently Amended)  The computing system in accordance with Claim 1, wherein there is a decentralized identifier document associated with and accessible using the decentralized identity, the decentralized identifier document specifying an address of [[a]] the primary decentralized identity store, the address being usable to communicate with the primary decentralized identity store.

8. (Currently Amended)  A method for failing over from a primary decentralized identity store to a secondary decentralized identity store, the method comprising: 
interfacing with a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to or regarding [[a]] the decentralized identity, such that if a change is made to at least some data stored on one of the plurality of decentralized identity stores that is designated as a primary decentralized identity store of the plurality of decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, wherein a user associated with the decentralized identity can use the decentralized identity to at least conditionally access the data of the primary decentralized identity store, and wherein each of the plurality of decentralized identity stores provides decentralized storage service to users associated with decentralized identities, such that each of the plurality of decentralized identity stores does not centrally maintain users' credential or personally identifiable information, but uses a distributed ledger to verify or authenticate users associated with decentralized identities; and 


9. (Currently Amended)  The method in accordance with Claim 8, wherein there is a decentralized identifier document associated with and accessible using the decentralized identity, the decentralized identifier document specifying an address of [[a]] the primary decentralized identity store, the address being usable to communicate with the primary decentralized identity store.

15. (Currently Amended)  A computer program product comprising one or more computer- readable hardware storage devices having thereon computer-executable instructions that are structured such that, when executed by one or more processors of a computing system, cause the computing system to perform at least: 
interfacing with a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to or regarding [[a]] the decentralized identity, such that if a change is made to at least some data stored on one of the plurality of decentralized identity stores that is designated as a primary decentralized identity store of the plurality of decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, wherein a user associated with the decentralized 
in response to detecting a failover event at the primary decentralized identity store, promoting one of the one or more remaining decentralized identity stores as a new primary decentralized identity store, wherein the user can use the decentralized identity to at least conditionally access the data of the new primary decentralized identity store. 

16. (Currently Amended)  The computer program product in accordance with Claim 15, wherein there is a decentralized identifier document associated with and accessible using the decentralized identity, the decentralized identifier document specifying an address of [[a]] the primary decentralized identity store, the address being usable to communicate with the primary decentralized identity store.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance 


As to independent Claims 1, 8, and 15 in Examiner’s Amendment given above, each claim contains allowable subject matter when the claim is taken as a whole.  See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art:
	
1.  A computing system comprising: 
one or more processors; and 
one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform at least:
interfacing with a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to or regarding the decentralized identity, such that if a change is made to at least some data stored on one of the plurality of decentralized identity stores that is designated as a primary decentralized identity store of the plurality of decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, wherein a user associated with the decentralized identity can use the decentralized identity to at least conditionally access the data of the primary decentralized identity store, and wherein each of the plurality of decentralized identity stores provides decentralized storage service to users associated with decentralized identities, such that each of the plurality of decentralized identity stores does not centrally maintain users' credential or personally identifiable information, but uses a distributed ledger to verify or authenticate users associated with decentralized identities; and 
in response to detecting a failover event at the primary decentralized identity store, promoting one of the one or more remaining decentralized identity stores as a new primary decentralized identity store, wherein the user can use the decentralized identity to at least conditionally access the data of the new primary decentralized identity store. 

8.  A method for failing over from a primary decentralized identity store to a secondary decentralized identity store, the method comprising: 
interfacing with a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to or regarding the decentralized identity, such that if a change is made to at least some data stored on one of the plurality of decentralized identity stores that is designated as a primary decentralized identity store of the plurality of decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, wherein a user associated with the decentralized identity can use the decentralized identity to at least conditionally access the data of the primary decentralized identity store, and wherein each of the plurality of decentralized identity stores provides decentralized storage service to users associated with decentralized identities, such that each of the plurality of decentralized identity stores does not centrally maintain users' credential or personally identifiable information, but uses a distributed ledger to verify or authenticate users associated with decentralized identities; and 
in response to detecting a failover event at the primary decentralized identity store, promoting one of the one or more remaining decentralized identity stores as a new primary decentralized identity store, wherein the user can use the decentralized identity to at least conditionally access the data of the new primary decentralized identity store. 

15.  A computer program product comprising one or more computer- readable hardware storage devices having thereon computer-executable instructions that are structured such that, when executed by one or more processors of a computing system, cause the computing system to perform at least: 
interfacing with a plurality of decentralized identity stores that are each under control of a single decentralized identity to store data belonging to or regarding the decentralized identity, such that if a change is made to at least some data stored on one of the plurality of decentralized identity stores that is designated as a primary decentralized identity store of the plurality of decentralized identity stores, that change is reflected in one or more remaining decentralized identity stores of the plurality of decentralized identity stores, wherein a user associated with the decentralized identity can use the decentralized identity to at least conditionally access the data of the primary decentralized identity store, and wherein each of the plurality of decentralized identity stores provides decentralized storage service to users associated with decentralized identities, such that each of the plurality of decentralized identity stores does not centrally maintain users' credential or personally identifiable information, but uses a distributed ledger to verify or authenticate users associated with decentralized identities; and 
in response to detecting a failover event at the primary decentralized identity store, promoting one of the one or more remaining decentralized identity stores as a new primary decentralized identity store, wherein the user can use the decentralized identity to at least conditionally access the data of the new primary decentralized identity store. 

The elements of independent Claims 1, 8, and 15 given above in italics were neither found through a search of the prior art nor considered obvious by the Examiner.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  
Wu et al (U.S. Patent Publication No. 2020/0137064 A1) teaches a given node associated with a plurality of nodes registers a decentralized identity for the given node on a decentralized identity blockchain. The registered decentralized identity is controlled by the given node and defined by an identity record stored on the decentralized identity blockchain. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/I.C./
Examiner, Art Unit 2114